1933 Act File No. 333-184477 1940 Act File No. 811-227611 As filed with the Securities and Exchange Commission on February 1, 2013 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. POST-EFFECTIVE AMENDMENT NO. 1 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. 3 (CHECK APPROPRIATE BOX OR BOXES) STONE RIDGE TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , 55TH FLOOR NEW YORK, NEW YORK 10174 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (212) 257-4778 JANE KORACH STONE RIDGE TRUST , 55TH FLOOR NEW YORK, NEW YORK 10174 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MICHAEL S. CACCESE CLAIR E. PAGNANO K&L GATES LLP ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111-2950 It is proposed that this filing will become effective(check appropriate box): ¨immediately upon filing pursuant to paragraph (b) ¨on (date) pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨on (date) pursuant to paragraph (a)(1) x75 days after filing pursuant to paragraph (a)(2) ¨on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Subject to Completion Dated February 1, 2013 The information in this Prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. The securities described herein may not be sold until the registration statement becomes effective. This Prospectus is not an offer to sell or the solicitation of an offer to buy securities and is not soliciting an offer to buy these securities in any state in which the offer, solicitation or sale would be unlawful. Prospectus [April] [], 2013 Stone Ridge Asset Management LLC Funds For Long-Term Investors Seeking To Invest In: Domestic Securities Stone Ridge U.S. Variance Risk Premium Fund Share Class Ticker Symbol Class I [] Class M [] Domestic Small Cap Securities Stone Ridge U.S. Small Cap Variance Risk Premium Fund Share Class Ticker Symbol Class I [] Class M [] This Prospectus describes Class I and Class M shares of each Fund which are generally available to institutional investors, clients of institutional investors and clients of registered investment advisers (“RIAs”) meeting certain qualifications and that have completed a training program provided by the Funds’ investment adviser and certain other eligible investors. The Funds do not charge sales commissions or loads. Before investing or allocating shares of a Fund to a client’s account, investors should carefully consider a Fund’s risks and investment objectives, as an investment in a Fund may not be appropriate for all investors or clients and is not designed to be a complete investment program.An investment in a Fund involves a high degree of risk. It is possible that investing in the Funds may result in a loss of some or all of the amount invested.Before making an investment/allocation decision, investors should (i) consider the suitability of this investment with respect to an investor’s or client’s investment objectives and individual situation and (ii) consider factors such as an investor’s or client’s net worth, income, age, and risk tolerance.Investment should be avoided where an investor/client has a short-term investing horizon and/or cannot bear the loss of some or all of their investment. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. STONE RIDGE TRUST TABLE OF CONTENTS FUND SUMMARIES Stone Ridge U.S. Variance Risk Premium Fund S-1 Stone Ridge U.S. Small Cap Variance Risk Premium Fund S-[ ] IMPORTANT INFORMATION REGARDING FUND SHARES S-[ ] INVESTMENT OBJECTIVES, STRATEGIES AND RISKS More Information on Investment Strategies [ ] Risks of Investing [ ] Disclosure of Portfolio Holdings [ ] MANAGEMENT AND ORGANIZATION Investment Adviser [ ] Portfolio Managers [ ] Distributor and Transfer Agent [ ] SHAREHOLDER INFORMATION Initial Asset Cap [ ] How Fund Share Prices Are Calculated [ ] INVESTING IN THE FUNDS Eligibility to Buy Class I and Class M Shares [ ] Investment Minimums [ ] Other Policies [ ] HOW TO BUY CLASS I AND CLASS M SHARES How to Buy Shares [ ] Customer Identification Program [ ] eDelivery [ ] HOW TO REDEEM CLASS I AND CLASS M SHARES Payments of Redemption Proceeds [ ] Dividend Reinvestment Program [ ] Dividends, Distributions and Taxes [ ] Frequent Purchases and Sales of Fund Shares [ ] DISTRIBUTION ARRANGEMENTS Distribution and Servicing (12b-1) Plan [ ] Payments to Financial Firms [ ] FINANCIAL HIGHLIGHTS [ ] PRIVACY POLICY [ ] USEFUL SHAREHOLDER INFORMATION Back cover FUND SUMMARIES Stone Ridge U.S. Variance Risk Premium Fund Investment Objective The Stone Ridge U.S. Variance Risk Premium Fund’s (the “Fund”) investment objective is to seek long-term capital appreciation. Fees and Expenses The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class I Class M Management Fees [ ]% [ ]% Distribution and/or Service (12b-1) Fees [ ]% [ ]% Other Expenses(1) [ ]% [ ]% Acquired Fund Fees and Expenses(2) [ ]% [ ]% Total Annual Fund Operating Expenses [ ]% [ ]% Expense Reimbursement(3) [ ]% [ ]% Total Annual Fund Operating Expenses After Expense Reimbursement [ ]% [ ]% (1)"Other expenses" are based on estimated amounts for the current fiscal year. (2)Reflects the Fund’s allocable share of the advisory fees and other expenses of the exchange-traded funds in which it invests. (3)Through [insert date 12 months after the effective date], the Adviser has agreed to waive its management fee and/or pay or otherwise bear operating and other expenses of the Fund or a Class thereof (excluding taxes, brokerage and transactional expenses, borrowing and other investment-related costs and fees including interest and commitment fees, short dividend expense, acquired fund fees, taxes, litigation and indemnification expenses, judgments and extraordinary expenses not incurred in the ordinary course of the Fund's business) solely to the extent necessary to limit the Total Annual Fund Operating Expenses to []% for Class I shares and []% for Class M shares.The Adviser shall be permitted to recover expenses attributable to the Fund or a Class thereof that the Adviser has borne in later periods to the extent that the expenses for a Class of shares fall below the annual rate in effect at the time of the actual waiver/reimbursement. Under the expense limitation agreement, the Fund is not obligated to reimburse such expenses beyond three years from the end of the fiscal year in which the Adviser waived a fee or reimbursed an expense. Any such recovery by the Adviser will not cause a Class to exceed the annual limitation rate in effect at the time of the actual waiver/reimbursement. Example. This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses (as described above) remain the same and takes into account the effect of the expense reimbursement (if any) through [insert date 12 months after the effective date], as discussed in Footnote No. 3 to the Fee Table. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class I Shares $[] $[] Class M Shares $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells investments (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.The Fund’s portfolio turnover rate is expected to be over 100% of the Fund’s total assets in the first year of operations. Principal Investment Strategies Stone Ridge Asset Management LLC (“Stone Ridge” or the “Adviser”) believes that investing should involve a long-term view and a systematic focus on sources of expected returns, not on stock picking or market timing.Sources of expected return may include the equity risk premium, defined as the tendency for average equity returns to be above average cash returns as compensation for bearing equity risk, and the variance risk premium, defined as the tendency for option implied volatility to be higher than option realized volatility, on average, for bearing S-1 variance risk.In constructing an investment portfolio, the Adviser seeks to identify a broadly diversified universe of eligible securities with precisely-defined risk and return characteristics.The Adviser then seeks to obtain a meaningful subset of that universe while efficiently managing portfolio turnover and seeking to keep trading costs as low as practicable, given the appropriate execution requirements of the strategy.The Adviser does not intend to purchase or sell securities for the investment portfolio based on prospects for the economy, the securities markets or the individual issuers themselves. Under normal market conditions, the Fund will pursue its investment objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of U.S. issuers consisting of common stocks of U.S. companies, exchange traded funds (“ETFs”) whose portfolios consist primarily of common stocks of U.S. companies and derivative instruments related to those securities.The Fund may invest in issuers of any market capitalization. The Fund may also enter into futures and swap contracts on stock indices.The Fund also intends to write (sell) call options on individual stocks, ETFs, and indices.The Fund may also write (sell) index and ETF put options.For both calls and puts, the Fund will only sell “covered” options (i.e., where the Fund either segregates liquid assets at its custodian in an amount at least equal to the exercise price of the option or holds an offsetting position).Generally, the Fund intends to sell call and put options that are “at” or “out-of-the-money” (i.e., for calls (for puts), the exercise price generally will be at or above (or below) the current price of the applicable stock, ETF, or index when the option is sold).Such options that are more substantially “out-of-the-money” generally would pay a lower premium than options that are slightly “out-of-the-money.”In certain circumstances, the Fund may also trade “in the money” options.By selling call options, the Fund will sell the opportunity for appreciation above the option exercise price to the option purchaser in exchange for an option premium.By selling put options, the Fund will sell protection to the option purchaser in exchange for an option premium.If, at expiration, an option sold by the Fund is exercised, the Fund will pay the purchaser the difference between the cash value of the applicable index or security and the exercise price of the option or will make or take delivery of the applicable equity security or securities.The premium, the exercise price and the market value of the applicable stock, ETF, or index together will determine the gain or loss realized by the Fund as the seller of the option. As a result of the Fund’s option strategy and the use of leverage, the derivatives risk (described further below) will be significant in the Fund. The Fund may lend its portfolio securities to broker-dealers and other institutional borrowers. The Fund may obtain leverage through borrowings in seeking its investment objective. The Fund’s borrowings, which would be in the form of loans from banks, may be on a secured or unsecured basis and at fixed or variable rates of interest. The Fund’s ability to obtain leverage through borrowings is dependent upon its ability to establish and maintain an appropriate line of credit. The Investment Company Act of 1940, as amended (the “1940 Act”) requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.This means that the value of the Fund’s total indebtedness may not exceed one-third ofthe value of its total assets (including such indebtedness), measured at the time the Fund incurs the indebtedness. The Fund may at times hold significant cash or government obligations to cover its derivatives positions. The Adviser may also consider the tax consequences of the Fund’s investment strategy, but there is no assurance that the Fund will be managed in a tax-advantaged manner. Principal Investment Risks The Fund is generally available to institutional investors, clients of institutional investors and clients of registered investment advisers (“RIAs”) meeting certain qualifications and that have completed a training program provided by the Fund’s investment adviser and certain other eligible investors. Investors should carefully consider the Fund’s risks and investment objectives, as an investment in the Fund may not be appropriate for all investors and is not designed to be a complete investment program. There can be no assurance that the Fund will achieve its investment objective. An investment in the Fund involves a high degree of risk. It is possible that investing in the Fund may result in a loss of some or all of the amount invested.Before making an investment/allocation decision, investors should (i) consider the suitability of this investment with respect to an investor’s or client’s investment objectives and individual situation and (ii) consider factors such as an investor’s or client’s net worth, income, age, and risk tolerance.Investment should be avoided where an investor/client has a short-term investing horizon and/or cannot bear the loss of some or all S-2 of their investment. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund’s shares will fluctuate in price, which may result in a loss of a portion or all of the money invested in the Fund. Many factors influence a mutual fund’s performance. The Fund’s principal risk factors are listed below. Before investing, be sure to read the additional descriptions of these risks under “Risks of Investing,” beginning on page [] of the prospectus. Equity Investing Risk. The Fund’s shares are sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The prices of stocks may decline in response to conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations, as well as issuer or sector specific events. Market conditions may affect certain types of stocks to a greater extent than other types of stocks. If the stock market declines the value of Fund shares will also likely decline and, although stock values can rebound, there is no assurance that values will return to previous levels. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create economic leverage in the Fund, which magnifies the Fund’s exposure to the underlying investment. Derivatives risk may be more significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market or market segment, their performance may not correlate as expected to the performance of such market thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives involves the exercise of specialized skill and judgment, and a transaction may be unsuccessful in whole or in part because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying instrument. If a derivative’s counterparty is unable to honor its commitments, the value of Fund shares may decline and the Fund could experience delays in the return of collateral or other assets held by the counterparty and an investor may lose money. The loss on derivative transactions may substantially exceed the initial investment. The Fund may engage in transactions in exchange-traded and over-the-counter (“OTC”) options. OTC options involve risk that the issuer or counterparty will fail to perform its contractual obligations. Participants in these markets are typically not subject to the same credit evaluation and regulatory oversight as are members of “exchange-based” markets. By engaging in option transactions in these markets, the Fund may take a credit risk with regard to parties with which it trades and also may bear the risk of settlement default. The counterparty to an OTC derivatives contract or a borrower of the Fund’s securities may be unable or unwilling to make timely principal, interest or settlement payments, or otherwise honor its obligations. Funds that invest in fixed-income securities are subject to varying degrees of risk that the issuers of the securities will have their credit rating downgraded or will default, potentially reducing the Fund’s share price and income level. The Fund’s use of derivatives may be extensive. ETF Risk. Investing in an ETF exposes the Fund to all of the risks of that ETF’s investments and subjects it to a pro rata portion of the ETF’s fees and expenses. As a result, the cost of investing in ETF shares may exceed the costs of investing directly in its underlying investments. ETF shares trade on an exchange at a market price which may vary from the ETF’s net asset value. The Fund may purchase ETFs at prices that exceed the net asset value of their underlying investments and may sell ETF investments at prices below such net asset value. Because the market price of ETF shares depends on the demand in the market for them, the market price of an ETF may be more volatile than the underlying portfolio of securities the ETF is designed to track, and the Fund may not be able to liquidate ETF holdings at the time and price desired, which may impact Fund performance. Borrowing Risk.The Fund may borrow to meet redemption requests or for investment purposes (i.e., to purchase additional portfolio securities).The Fund’s borrowings, which would be in the form of loans from banks, may be on a secured or unsecured basis and at fixed or variable rates of interest. The Fund’s ability to obtain leverage through borrowings is dependent upon its ability to establish and maintain an appropriate line of credit.Borrowing also will cost the Fund interest expense and other fees.The cost of borrowing may reduce the Fund's return.In addition to any more stringent terms imposed by a lender, the 1940 Act requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings. This would allow the Fund to borrow for such purposes an amount equal to as much as 33 1/3% of the value of its total assets. The Fund will borrow only if the value of the Fund’s assets, including borrowings, is equal to at least 300% of all borrowings, including the proposed borrowing. If at any time the Fund should fail to meet this 300% coverage requirement, within three business days, the Fund S-3 will seek to reduce its borrowings to meet the requirement. The Fund may be required to dispose of portfolio investments on unfavorable terms if market fluctuations reduce its asset coverage to less than 300%. Leveraging Risk. The Fund may borrow or enter into leveraged derivative transactions for investment purposes, which will cause the Fund to incur investment leverage.Therefore the Fund is subject to leveraging risk.Leverage magnifies the Fund’s exposure to declines in the value of one or more underlying investments or creates investment risk with respect to a larger pool of assets than the Fund would otherwise have.The value of an investment in the Fund will be more volatile and other risks tend to be compounded if and to the extent the Fund borrows or uses leveraged derivatives or other investments that have embedded leverage. Engaging in such transactions may cause the Fund to liquidate positions when it may not be advantageous to do so to satisfy its obligations or meet segregation requirements. Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if theAdviser is unable to reinvest cash collateral at rates that exceed the costs involved. Tax Risk. In order for the Fund to qualify for treatment as a regulated investment company (“RIC”) under Subchapter M of Chapter 1 of the Internal Revenue Code of 1986, as amended (the "Code"), the Fund must derive at least 90 percent of its gross income each taxable year from qualifying income (as described in more detail in the SAI), meet certain asset diversification tests at the end of each fiscal quarter, and distribute at least 90 percent of its investment company taxable income (i.e., net investment income and the excess of net short-term capital gain over net long-term capital loss) for each taxable year. If, in any year, the Fund fails to qualify as a RIC under the Code for any reason, the Fund would be taxed as an ordinary corporation and would become (or remain) subject to corporate U.S. federal income tax. The resulting U.S. federal corporate taxes could substantially reduce the Fund’s net assets, the amount of income available for distribution and the amount of distributions. Such a failure would have a material adverse effect on the Fund and its shareholders. Performance This section normally shows how the Fund’s total return has varied from year to year, along with a broad-based market index for reference.Because the Fund has not commenced operations as of the date of this prospectus, there is no past performance to report. Management Investment Adviser Stone Ridge Asset Management LLC is the investment adviser of the Fund. Portfolio Managers Ross Stevens, Robert Gutmann and Anton Nikolaev are primarily responsible for the day-to-day management of the Fund. Buying and Selling Fund Shares, Tax Information, and Payments to Broker-Dealers and Other Financial Intermediaries For important information about buying and selling Fund shares, and financial intermediary compensation, please turn to the “How to Buy Class I Shares and Class M Shares,” “How to Redeem Class I Shares and Class M Shares” and “Payments to Financial Firms” sections of the Prospectus. S-4 Stone Ridge U.S. Small Cap Variance Risk Premium Fund Investment Objective The Stone Ridge U.S. Small Cap Variance Risk Premium Fund’s (the “Fund”) investment objective is to seek long-term capital appreciation. Fees and Expenses The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class I Class M Management Fees [ ]% [ ]% Distribution and/or Service (12b-1) Fees [ ]% [ ]% Other Expenses(1) [ ]% [ ]% Acquired Fund Fees and Expenses(2) [ ]% [ ]% Total Annual Fund Operating Expenses [ ]% [ ]% Expense Reimbursement(3) [ ]% [ ]% Total Annual Fund Operating Expenses After Expense Reimbursement [ ]% [ ]% (1)"Other expenses" are based on estimated amounts for the current fiscal year. (2)Reflects the Fund’s allocable share of the advisory fees and other expenses of the exchange-traded funds in which it invests. (3)Through [insert date 12 months after the effective date], the Adviser has agreed to waive its management fee and/or pay or otherwise bear operating and other expenses of the Fund or a Class thereof (excluding taxes, brokerage and transactional expenses, borrowing and other investment-related costs and fees including interest and commitment fees, short dividend expense, acquired fund fees, taxes, litigation and indemnification expenses, judgments and extraordinary expenses not incurred in the ordinary course of the Fund's business) solely to the extent necessary to limit the Total Annual Fund Operating Expenses to []% for Class I shares and []% for Class M shares.The Adviser shall be permitted to recover expenses attributable to the Fund or a Class thereof that the Adviser has borne in later periods to the extent that the expenses for a Class of shares fall below the annual rate in effect at the time of the actual waiver/reimbursement. Under the expense limitation agreement, the Fund is not obligated to reimburse such expenses beyond three years from the end of the fiscal year in which the Adviser waived a fee or reimbursed an expense. Any such recovery by the Adviser will not cause a Class to exceed the annual limitation rate in effect at the time of the actual waiver/reimbursement. Example. This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses (as described above) remain the same and takes into account the effect of the expense reimbursement (if any) through [insert date 12 months after the effective date], as discussed in Footnote No. 3 to the Fee Table. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class I Shares $[] $[] Class M Shares $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells investments (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.The Fund’s portfolio turnover rate is expected to be approximately []% of the Fund’s total assets in the first year of operations. Principal Investment Strategies Stone Ridge Asset Management LLC (“Stone Ridge” or the “Adviser”) believes that investing should involve a long-term view and a systematic focus on sources of expected returns, not on stock picking or market timing.Sources of expected return may include the equity risk premium, defined as the tendency for average equity returns to be above average cash returns as compensation for bearing equity risk, and the variance risk premium, defined as the tendency for option implied volatility to be higher than option realized volatility, on average, for bearing variance risk.In constructing an investment portfolio, the Adviser seeks to identify a broadly diversified universe of S-5 eligible securities with precisely-defined risk and return characteristics.The Adviser then seeks to obtain a meaningful subset of that universe while efficiently managing portfolio turnover and seeking to keep trading costs as low as practicable, given the appropriate execution requirements of the strategy.The Adviser does not intend to purchase or sell securities for the investment portfolio based on prospects for the economy, the securities markets or the individual issuers themselves. Under normal market conditions, the Fund will pursue its investment objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of U.S. issuers consisting of common stocks of U.S. small cap companies, exchange traded funds (“ETFs”) whose portfolios consist primarily of common stocks of U.S. small cap companies and derivative instruments related to those securities.The Adviser considers small cap companies to be those companies that, at the time of purchase, have market capitalizationssmaller than the 1,000th largest U.S. company. The Fund may also enter into futures and swap contracts on stock indices.The Fund also intends to write (sell) call options on individual stocks, ETFs, and indices comprised of common stocks of U.S. issuers.The Fund may also write (sell) index and ETF put options.For both calls and puts, the Fund will only sell “covered” options (i.e., where the Fund either segregates liquid assets at its custodian in an amount at least equal to the exercise price of the option or holds an offsetting position).Generally, the Fund intends to sell call and put options that are “at” or “out-of-the-money” (i.e., for calls (for puts), the exercise price generally will be at or above (or below) the current price of the applicable stock, ETF, or index when the option is sold).Such options that are more substantially “out-of-the-money” generally would pay a lower premium than options that are slightly “out-of-the-money.”In certain circumstances, the Fund may also trade “in the money” options.By selling call options, the Fund will sell the opportunity for appreciation above the option exercise price to the option purchaser in exchange for an option premium.By selling put options, the Fund will sell protection to the option purchaser in exchange for an option premium.If, at expiration, an option sold by the Fund is exercised, the Fund will pay the purchaser the difference between the cash value of the applicable index or security and the exercise price of the option or will make or take delivery of the applicable equity security or securities.The premium, the exercise price and the market value of the applicable stock, ETF, or index together will determine the gain or loss realized by the Fund as the seller of the option. As a result of the Fund’s option strategy and the use of leverage, the derivatives risk (described further below) will be significant in the Fund. The Fund may lend its portfolio securities to broker-dealers and other institutional borrowers. The Fund may obtain leverage through borrowings in seeking its investment objective. The Fund’s borrowings, which would be in the form of loans from banks, may be on a secured or unsecured basis and at fixed or variable rates of interest. The Fund’s ability to obtain leverage through borrowings is dependent upon its ability to establish and maintain an appropriate line of credit. The Investment Company Act of 1940, as amended (the “1940 Act”) requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.This means that the value of the Fund’s total indebtedness may not exceed one-third of the value of its total assets (including such indebtedness), measured at the time the Fund incurs the indebtedness. The Fund may at times hold significant cash or government obligations to cover its derivatives positions. The Adviser may also consider the tax consequences of the Fund’s investment strategy, but there is no assurance that the Fund will be managed in a tax-advantaged manner. Principal Investment Risks The Fund is generally available to institutional investors, clients of institutional investors and clients of registered investment advisers (“RIAs”) meeting certain qualifications and that have completed a training program provided by the Fund’s investment adviser and certain other eligible investors. Investors should carefully consider the Fund’s risks and investment objectives, as an investment in the Fund may not be appropriate for all investors and is not designed to be a complete investment program. There can be no assurance that the Fund will achieve its investment objective. An investment in the Fund involves a high degree of risk. It is possible that investing in the Fund may result in a loss of some or all of the amount invested.Before making an investment/allocation decision, investors should (i) consider the suitability S-6 of this investment with respect to an investor’s or client’s investment objectives and individual situation and (ii) consider factors such as an investor’s or client’s net worth, income, age, and risk tolerance.Investment should be avoided where an investor/client has a short-term investing horizon and/or cannot bear the loss of some or all of their investment. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund’s shares will fluctuate in price, which may result in a loss of a portion or all of the money invested in the Fund. Many factors influence a mutual fund’s performance. The Fund’s principal risk factors are listed below. Before investing, be sure to read the additional descriptions of these risks under “Risks of Investing,” beginning on page [] of the prospectus. Equity Investing Risk. The Fund’s shares are sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The prices of stocks may decline in response to conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations, as well as issuer or sector specific events. Market conditions may affect certain types of stocks to a greater extent than other types of stocks. If the stock market declines the value of Fund shares will also likely decline and, although stock values can rebound, there is no assurance that values will return to previous levels. Smaller Company Risk. The stocks of smaller, less seasoned companies are generally subject to greater price fluctuations, limited liquidity, higher transaction costs and higher investment risk. Smaller companies may have limited product lines, markets or financial resources, may be dependent on a limited management group, and may lack substantial capital reserves or an established performance record. There may be generally less publicly available information about such companies than for larger, more established companies. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create economic leverage in the Fund, which magnifies the Fund’s exposure to the underlying investment. Derivatives risk may be more significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market or market segment, their performance may not correlate as expected to the performance of such market thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives involves the exercise of specialized skill and judgment, and a transaction may be unsuccessful in whole or in part because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying instrument. If a derivative’s counterparty is unable to honor its commitments, the value of Fund shares may decline and the Fund could experience delays in the return of collateral or other assets held by the counterparty and an investor may lose money. The loss on derivative transactions may substantially exceed the initial investment. The Fund may engage in transactions in exchange-traded and over-the-counter (“OTC”) options. OTC options involve risk that the issuer or counterparty will fail to perform its contractual obligations. Participants in these markets are typically not subject to the same credit evaluation and regulatory oversight as are members of “exchange-based” markets. By engaging in option transactions in these markets, the Fund may take a credit risk with regard to parties with which it trades and also may bear the risk of settlement default. The counterparty to an OTC derivatives contract or a borrower of the Fund’s securities may be unable or unwilling to make timely principal, interest or settlement payments, or otherwise honor its obligations. Funds that invest in fixed-income securities are subject to varying degrees of risk that the issuers of the securities will have their credit rating downgraded or will default, potentially reducing the Fund’s share price and income level. The Fund’s use of derivatives may be extensive. ETF Risk. Investing in an ETF exposes the Fund to all of the risks of that ETF’s investments and subjects it to a pro rata portion of the ETF’s fees and expenses. As a result, the cost of investing in ETF shares may exceed the costs of investing directly in its underlying investments. ETF shares trade on an exchange at a market price which may vary from the ETF’s net asset value. The Fund may purchase ETFs at prices that exceed the net asset value of their underlying investments and may sell ETF investments at prices below such net asset value. Because the market price of ETF shares depends on the demand in the market for them, the market price of an ETF may be more volatile than the underlying portfolio of securities the ETF is designed to track, and the Fund may not be able to liquidate ETF holdings at the time and price desired, which may impact Fund performance. S-7 Borrowing Risk.The Fund may borrow to meet redemption requests or for investment purposes (i.e., to purchase additional portfolio securities).The Fund’s borrowings, which would be in the form of loans from banks, may be on a secured or unsecured basis and at fixed or variable rates of interest. The Fund’s ability to obtain leverage through borrowings is dependent upon its ability to establish and maintain an appropriate line of credit.Borrowing also will cost the Fund interest expense and other fees.The cost of borrowing may reduce the Fund's return.In addition to any more stringent terms imposed by a lender, the 1940 Act requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings. This would allow the Fund to borrow for such purposes an amount equal to as much as 33 1/3% of the value of its total assets. The Fund will borrow only if the value of the Fund’s assets, including borrowings, is equal to at least 300% of all borrowings, including the proposed borrowing. If at any time the Fund should fail to meet this 300% coverage requirement, within three business days, the Fund will seek to reduce its borrowings to meet the requirement. The Fund may be required to dispose of portfolio investments on unfavorable terms if market fluctuations reduce its asset coverage to less than 300%. Leveraging Risk. The Fund may borrow or enter into leveraged derivative transactions for investment purposes, which will cause the Fund to incur investment leverage.Therefore the Fund is subject to leveraging risk.Leverage magnifies the Fund’s exposure to declines in the value of one or more underlying investments or creates investment risk with respect to a larger pool of assets than the Fund would otherwise have.The value of an investment in the Fund will be more volatile and other risks tend to be compounded if and to the extent the Fund borrows or uses leveraged derivatives or other investments that have embedded leverage. Engaging in such transactions may cause the Fund to liquidate positions when it may not be advantageous to do so to satisfy its obligations or meet segregation requirements. Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if the Adviser is unable to reinvest cash collateral at rates that exceed the costs involved. Tax Risk. In order for the Fund to qualify for treatment as a regulated investment company (“RIC”) under Subchapter M of Chapter 1 of the Internal Revenue Code of 1986, as amended (the "Code"), the Fund must derive at least 90 percent of its gross income each taxable year from qualifying income (as described in more detail in the SAI), meet certain asset diversification tests at the end of each fiscal quarter, and distribute at least 90 percent of its investment company taxable income (i.e., net investment income and the excess of net short-term capital gain over net long-term capital loss) for each taxable year. If, in any year, the Fund fails to qualify as a RIC under the Code for any reason, the Fund would be taxed as an ordinary corporation and would become (or remain) subject to corporate U.S. federal income tax. The resulting U.S. federal corporate taxes could substantially reduce the Fund’s net assets, the amount of income available for distribution and the amount of distributions. Such a failure would have a material adverse effect on the Fund and its shareholders. Performance This section normally shows how the Fund’s total return has varied from year to year, along with a broad-based market index for reference.Because the Fund has not commenced operations as of the date of this prospectus, there is no past performance to report. Management Investment Adviser Stone Ridge Asset Management LLC is the investment adviser of the Fund. Portfolio Managers Ross Stevens, Robert Gutmann and Anton Nikolaev are primarily responsible for the day-to-day management of the Fund. IMPORTANT INFORMATION REGARDING FUND SHARES Purchase and Sale of Fund Shares Investors may purchase a Fund’s Class I shares and Class M shares by first contacting the Adviser at 1-855-609-3680 to notify the Adviser of the proposed investment.Once notification has occurred, the investor will be directed to Funds’ Transfer Agent to complete the purchase or sale transaction. Each Fund generally is available to institutional investors, clients of institutional investors, clients of registered investment advisers, and a limited number of certain other investors as approved from time to time by the Adviser. All investments are subject to S-8 approval of the Adviser. Each Fund will only be available for purchase when it has notified investors that it is no longer closed to new investment.See “Shareholder Information – Initial Asset Cap.”The minimum initial purchase (waived in certain circumstances) is $25 million for Class I shares and $10 million for Class M shares.The investment minimums may be met for each Class by aggregating purchases in each of the Stone Ridge U.S. Variance Risk Premium Fund and the Stone Ridge U.S. Small Cap Variance Risk Premium Fund.There is no minimum for subsequent investments.All share purchases are subject to approval of the Adviser. Fund shares may be redeemed on any business day, which is any day the New York Stock Exchange is open for business, by writing to Stone Ridge Trust, c/o U.S. Bancorp Fund Services, 615 E. Michigan Avenue, 3rd Floor, Milwaukee, Wisconsin, 53202, or by calling 1-855-609-3680. Tax Information Each Fund’s distributions are expected to be taxed as ordinary income and/or capital gains, unless you are exempt from taxation. Payments to Broker-Dealers and Other Financial Intermediaries Fund shares are sold to RIAs that are investing on a discretionary basis and in a fiduciary capacity on behalf of their clients.The Funds are not generally sold through other financial intermediaries, and no sales loads are charged to investors or paid to financial intermediaries.The Funds’ principal underwriter receives compensation with respect to Class M shares.See “DISTRIBUTION ARRANGEMENTS”. S-9 INVESTMENT OBJECTIVES, STRATEGIES AND RISKS Each Fund is permitted to engage in the following investment practices to the extent set forth in “Fund Summaries” above.References to the “Fund” below are to each Fund, as applicable. A statement of the investment objective and principal investment policies and risks of the Fund is set forth above in “Fund Summaries”.Set forth below is additional information about such policies and risks of the Fund described in “Fund Summaries” above.Information also is included about other types of investments and practices that the Fund may engage in from time to time. More Information on Investment Strategies Additional Information on Options Strategy.Each Fund intends to write (sell) call options on individual stocks, exchange-traded funds (“ETFs”) and indices underlying the futures and swaps held in a Fund’s portfolio.Each Fund also intends to sell put options on one or more broad-based U.S. stock indices. In addition to put options on stock indices, a Fund may write put options on ETFs. Over time, the stocks, ETFs and indices on which each Fund sells call and put options may vary due to the portfolio managers’ evaluation of equity and options market conditions and other factors. Each Fund generally intends to sell call options that are “out-of-the-money,” meaning that option exercise prices generally will be higher than the current level of the index at the time the options are written. Each Fund generally intends to sell put options that are at-the-money (i.e., the exercise price generally will be the same as the current level of the applicable index or security when the option is written). The percentage of a Fund’s portfolio value against which single stock, index and/or ETF put options are sold and index and/or single stock call options are sold may vary over time. Each Fund may also write put options and call options that are more or less “out-of-the-money.”In certain circumstances, the Fund may also trade “in the money” options. Other Derivatives. Each Fund may enter into derivatives transactions with respect to any security or other instrument in which it is permitted to invest or any related security, instrument, index or economic indicator (“reference instruments”).Derivatives are financial instruments the value of which is derived from the underlying reference instrument. Derivatives transactions can involve substantial risk.Derivatives typically allow a Fund to increase or decrease the level of risk to which it is exposed more quickly and efficiently than transactions in other types of instruments.A Fund incurs costs in connection with opening and closing derivatives positions.Each Fund may engage in the derivative transactions set forth below, as well as in other derivative transactions with substantially similar characteristics and risks. Certain derivative transactions may give rise to a form of leverage.Each Fund is required to segregate or “earmark” liquid assets or otherwise cover a Fund’s obligation created by a transaction that may give rise to leverage.The use of leverage may cause a Fund to liquidate portfolio positions when it may not be advantageous to do so to satisfy its obligations or to meet segregation requirements.Leverage may cause a Fund to be more volatile than if it had not been leveraged, as certain types of leverage may exaggerate the effect of any increase or decrease in the value of a Fund’s portfolio securities.The loss on leverage transactions may substantially exceed the initial investment. Options Generally.In implementing the Funds’ option writing strategy, each Fund may hold long and short positions in call and put options on individual stocks, ETFs and broad-based domestic and/or foreign stock indices. Options are a type of financial derivative (which are instruments that derive their value from the performance of a specified reference instrument, security or index) through which option sellers assume conditional obligations to option buyers relating to the reference instrument, security or index. Options positions are marked to market daily. The value of options is affected by changes in the value and dividend rates of the reference instruments, changes in interest rates, changes in the actual or perceived volatility of the relevant index or market and the remaining time to the options’ expiration, as well as trading conditions in the options market. Call Options.A call option is a contract that entitles the purchaser to receive from the seller a cash payment (in the case of cash settled option contract) equal to the amount of any appreciation in the value of the reference instrument over a fixed price (the strike price of the call option) as of the valuation date of the option. Upon entering into the position, a premium is paid by the purchaser to the seller. When an index call option is exercised, the seller is required to deliver an amount of cash determined by the excess, if any, of the value of the index at contract termination over the strike price of the option. A call option on an 1 individual security or ETF, such as a SPDR (a type of ETF), is a contract that entitles the purchaser to buy the security at a fixed price (the strike price of the call option) on or before the valuation date of the option in exchange for the payment of an upfront premium by the purchaser to the seller. When an individual call option is exercised, the seller is required to deliver the underlying security. If the option seller does not own the underlying security, it may be required to purchase the security to meet the delivery requirements of the contract. Put Options.An index put option is a contract that entitles the purchaser to receive from the seller a cash payment equal to the amount of any depreciation in the value of the reference instrument below a fixed price (the strike price of the put option) as of the valuation date of the option. Upon entering into the position, a premium is paid by the purchaser to the seller. When an index put option is exercised, the seller is required to deliver an amount of cash determined by the shortfall, if any, of the value of the index at contract termination below the strike price of the option. A put option on an individual security or ETF, such as a SPDR, is a contract that entitles the purchaser to sell the security at a fixed price (the strike price of the put option) on or before the valuation date of the option in exchange for the payment of an upfront premium by the purchaser to the seller. When an individual put option is exercised, the seller is required to purchase the underlying security. Futures Contracts. Each Fund may engage in transactions in futures contracts and options on futures contracts. Futures are standardized, exchange-traded contracts that obligate a purchaser to take delivery, and a seller to make delivery, of a specific amount of an asset at a specified future date at a specified price.A futures contract on an index is an agreement pursuant to which two parties agree to take or make delivery of an amount of cash equal to the difference between the value of the index at the close of the last trading day of the contract and the price at which the index contract originally was written. Although the value of an index might be a function of the value of certain specified securities, physical delivery of these securities is not always made. Each Fund also is authorized to purchase or sell call and put options on futures contracts. Swaps. In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on a particular predetermined reference instrument or instruments, which can be adjusted for an interest rate factor. The gross returns to be exchanged or “swapped” between the parties are generally calculated with respect to a “notional amount” (i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate or in a “basket” of securities representing a particular index). Other types of swap agreements may calculate the obligations of the parties to the agreement on a “net basis.” Consequently, a party’s current obligations (or rights) under a swap agreement will generally be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).An equity swap is an agreement in which at least one party’s payments are based on the rate of return of an equity security or equity index. The other party’s payments can be based on a fixed rate, a non-equity variable rate, or even a different equity index. Forward Foreign Currency Exchange Contracts. Forward foreign currency exchange contracts are individually negotiated and privately traded contracts between currency traders and their customers. Such contracts may be used by a Fund when a security denominated in a foreign currency is purchased or sold, or when the receipt in a foreign currency of dividend or interest payments on such a security is anticipated. A forward contract can “lock in” the U.S. dollar price of the security or the U.S. dollar equivalent of such dividend or interest payment, as the case may be. Additionally, when the Adviser believes that the currency of a particular foreign country may suffer a substantial decline against the U.S. dollar, it may enter into a forward contract to sell, for a fixed amount of dollars, the amount of foreign currency approximating the value of some or all of the securities held that are denominated in such foreign currency. Common Stocks.Each Fund will invest in the common stocks of domestic and/or foreign issuers. Common stock represents an equity ownership interest in the issuing corporation. Holders of common stock generally have voting rights in the issuer and are entitled to receive common stock dividends when, as and if declared by the corporation’s board of directors. Common stock normally occupies the most subordinated position in an issuer’s capital structure. Returns on common stock investments consist of any dividends received plus the amount of appreciation or depreciation in the value of the stock. 2 Exchange-Traded Funds. ETFs are pooled investment vehicles that are designed to provide investment results corresponding to an index. These indexes may be either broad-based, sector or international. ETFs usually are units of beneficial interest in an investment trust or represent undivided ownership interests in a portfolio of securities (or commodities), in each case with respect to a portfolio of all or substantially all of the component securities of, and in substantially the same weighting as, the relevant benchmark index. ETFs are designed to provide investment results that generally correspond to the price and yield performance of the component securities (or commodities) of the benchmark index. ETFs are listed on an exchange and trade in the secondary market on a per-share basis. The values of ETFs are subject to change as the values of their respective component securities (or commodities) fluctuate according to market volatility. Investments in ETFs may not exactly match the performance of a direct investment in the respective indices to which they are intended to correspond due to the temporary unavailability of certain index securities in the secondary market or other extraordinary circumstances, such as discrepancies with respect to the weighting of securities. Typically, the ETF bears its own operational expenses, which are deducted from its assets. To the extent that a Fund invests in ETFs, the Fund must bear these expenses in addition to the expenses of its own operation. Borrowing. Each Fund may borrow money from banks or other lenders for temporary purposes in an amount not to exceed 5% of the Fund’s assets.Such temporary borrowings are not subject to the asset coverage requirements discussed below in connection with a Fund’s borrowings for investment purposes. Entering into borrowing transactions may cause a Fund to liquidate positions when it may not be advantageous to do so in order to satisfy its obligations or meet segregation requirements.Borrowing money involves transaction and interest costs.A Fund may pay a commitment fee or other fees to maintain a line of credit, and will pay interest on amounts it borrows. To the extent required by SEC guidelines, if a transaction exposes the Fund to an obligation to another party it will either: (1) enter an offsetting (“covered”) position for the same type of financial asset; or (2) segregate cash or liquid securities on the books of the custodian with a value sufficient at all times to cover its potential obligations not covered. Assets used as cover or segregated cannot be sold while the position(s) requiring cover is open unless replaced with other appropriate assets. Each Fund may borrow for investment purposes from a bank in compliance with Section 18(f)(1) of the 1940 Act.Each Fund may borrow up to 33 1/3% of its total assets. The Fund will borrow only if the value of the Fund’s assets, including borrowings, is equal to at least 300% of all borrowings, including the proposed borrowing. If at any time the Fund should fail to meet this 300% coverage requirement, within three business days (not including Sundays and holidays), the Fund will seek to reduce its borrowings to meetthe requirement. To do so, or to meet maturing bank loans, the Fund may be required to dispose of portfolio securities when such disposition might not otherwise be desirable. Interest on money borrowed is an expense of the Fund. The Fund also may lend the securities in its portfolio to brokers, dealers and other financial institutions. Securities Lending. The Funds may seek to earn income by lending portfolio securities to broker-dealers or other institutional borrowers. Loans will only be made to firms that have been approved by the Adviser and the Adviser or the securities lending agent will periodically monitor the financial condition of such organizations while any loans are outstanding. Each Fund may lend up to one-third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law.The Fund will not lend portfolio securities if, as a result, the aggregate of such loans exceeds 33 1/3% of the value of the Fund’s total assets (including such loans). Loan arrangements made by the Fund will comply with all other applicable regulatory requirements for securities lending, including with respect to changes in market values, termination, interest paid on loaned securities and ability to call back loaned securities for voting. Non-U.S. Investments. Each Fund may invest in securities of non-U.S. companies,. The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. As an alternative to holding foreign-traded securities, the Fund may invest in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the U.S. over-the-counter market (including depositary receipts, which evidence ownership in underlying foreign securities).A Fund may invest in ADRs, EDRs and GDRs, which are certificates 3 evidencing ownership of shares of foreign issuers and are alternatives to purchasing directly the underlying foreign securities in their national markets and currencies. However, they continue to be subject to many of the risks associated with investing directly in foreign securities. These risks include foreign exchange risk as well as the political and economic risks of the underlying issuer’s country. ADRs, EDRs and GDRs may be sponsored or unsponsored. Unsponsored receipts are established without the participation of the issuer. Unsponsored receipts may involve higher expenses, they may not pass through voting or other shareholder rights, and may be less liquid than sponsored receipts. Cash and Cash Equivalents. Each Fund may invest in cash or cash equivalents, including high quality short-term instruments. Portfolio Turnover. The annual portfolio turnover rate of a Fund may exceed 100%. A mutual fund with a high turnover rate (100% or more) may generate more capital gains and pay more commissions (which may reduce return) than a fund with a lower rate. Capital gains distributions (which reduce the after-tax returns of shareholders holding Fund shares in taxable accounts) will be made to shareholders if offsetting capital loss carryforwards do not exist. General. Unless otherwise stated, each Fund’s investment objective and certain other policies may be changed without shareholder approval. During unusual market conditions, each Fund may invest up to 100% of its assets in cash or cash equivalents temporarily, which may be inconsistent with its investment objective and other policies. A Fund might not use all of the strategies and techniques or invest in all of the types of securities described in this Prospectus or the Statement of Additional Information. While at times a Fund may use alternative investment strategies in an effort to limit its losses, it may choose not to do so. Risks of Investing The Funds are generally available to institutional investors, clients of institutional investors and clients of registered investment advisers (“RIAs”) meeting certain qualifications and that have completed a training program provided by the Funds’ investment adviser and certain other eligible investors.Before investing or allocating shares of a Fund to a client’s account, investors should carefully consider a Fund’s risks and investment objectives, as an investment in a Fund may not be appropriate for all investors or clients and is not designed to be a complete investment program.An investment in a Fund involves a high degree of risk. It is possible that investing in the Funds may result in a loss of some or all of the amount invested.Before making an investment/allocation decision, investors should (i) consider the suitability of this investment with respect to an investor’s or client’s investment objectives and individual situation and (ii) consider factors such as an investor’s or client’s net worth, income, age, and risk tolerance.Investment should be avoided where an investor/client has a short-term investing horizon and/or cannot bear the loss of some or all of their investment. The Funds are subject to the principal risks noted below.As with any mutual fund, there is no guarantee that the Fund will achieve its investment objective.You could lose all or part of your investment in a Fund, and a Fund could underperform other investments. Options Risk Generally.A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived and well-executed options program may be adversely affected by market behavior or unexpected events. Successful options strategies may require the anticipation of future movements in securities prices, interest rates and other economic factors. No assurances can be given that the Adviser’s judgment in this respect will be correct. The trading price of options, particularly those traded over the counter, may be adversely affected if the market for the options becomes less liquid or smaller. A Fund may close out a written option position by buying the option instead of letting it expire or be exercised. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position by buying or selling the option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or the Office of the Comptroller of the Currency (“OCC”) may not at all times be adequate to handle current trading volume; or (vi) a regulator or one or more exchanges could, for economic or other reasons, decide to discontinue the trading of options (or a particular class or series of options) at some future date. If trading were 4 discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. A Fund’s options positions will be marked to market on each day that the Fund strikes its NAV. A Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which such options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options that a Fund may sell or purchase may be affected by options sold or purchased by other investment advisory clients of the Adviser. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and may impose certain other sanctions. A Fund may enter into options on futures contracts.There can be no guarantee that there will be a correlation between price movements in the futures and in the securities or index positions covering them. In addition, there are significant differences between the securities andindices and futures markets that could result in an imperfect correlation between the markets. The degree of imperfection of correlation depends on circumstances such as variations in speculative market demand for futures options on securities or indices, including technical influences in futures options, and differences between the financial instruments held by a Fund and the instruments underlying the standard contracts available for trading in such respects as interest rate levels, maturities and creditworthiness of issuers.These imperfections can interfere with a Fund’s investment strategy, and may lead to losses.Options writing can cause a Fund’s share price to be highly volatile, and it may be subject to sudden and substantial losses. Call Option Risks.When a single stock or ETF call option is exercised, the Fund will generally be required to deliver the underlying security (unless the contract calls for cash settlement). Accordingly, potential losses on written covered call options can be equal to the appreciation of the underlying security in excess of the option exercise price.As a seller of a single stock or ETF call options, if the Fund does not own the underlying security it may be required to purchase the security to meet the requirements of the contract. Thus, the exercise of call options sold by the Fund may require the Fund to sell portfolio securities to generate cash at inopportune times or for unattractive prices. The purchaser of an index call option has the right to receive a cash payment equal to any appreciation in the value of the index over the strike price of the call option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index call options such as a Fund cannot provide in advance for their potential settlement obligations by acquiring and holding the underlying securities. As the writer of index call options, the Fund will be responsible, during the option’s life, for any increases in the value of the index above the strike price of the call option. When an index call option is exercised, the Fund will be required to deliver an amount of cash determined by the excess of the value of the index at contract termination over the strike price of the option.Accordingly, the Fund’s potential losses on writing index call options can be extensive. Accordingly, when a Fund writes (sells) an option, it faces the risk that it will experience a loss if the option purchaser exercises the option sold by the Fund. Put Option Risks.Put options on single stocks or ETFs written by the Fund may be physically settled, requiring the underlying stock to be received by the Fund upon exercise of the option or, alternatively, may have cash settlement provisions. The Fund may be required to take delivery of a stock that it does not want to have in its portfolio upon the exercise of the put option by the option buyer while paying a price for that security in excess of its current market price.Accordingly, losses on written put options can be substantial.While the risk of selling put options in a spread transaction may be mitigated by the Fund’s purchase of offsetting options at a lower exercise price (thereby capping the maximum loss potential) there can be no assurance that offsetting options will be available to allow the Fund to close out its written options. The purchaser of an index put option has the right to receive a cash payment equal to any depreciation in the value of the index below the strike price of the put option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index put options such as the Fund cannot provide in advance for their potential settlement obligations by selling short the underlying securities. As the writer of index put options, the Fund will be responsible, during the option’s life, for any decreases in the value of the index below the strike price of the put 5 option. When an index put option is exercised, the Fund will be required to deliver an amount of cash determined by the excess of the strike price of the option over the value of the index at contract termination.Accordingly, the potential losses from writing index put options can be substantial. Equity Securities Risk.Each Fund’s investment program will include holding a portfolio of domestic and/or foreign common stocks. Therefore, a principal risk of investing in the Funds is equity securities risk. Equity securities risk is the risk that the value of equity securities held by a Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by a Fund participate, and the particular circumstances and performance of companies whose securities a Fund holds. Although common stocks have historically generated higher average returns than fixed-income securities over the long term, common stocks also have experienced significantly more volatility in returns. An adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by a Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks held by a Fund. In addition, common stock of an issuer in a Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other possible reasons, the issuer of the security experiences a decline in its financial condition. Common stocks in which a Fund will invest are structurally subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure, in terms of priority to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. Finally, common stock prices may be sensitive to rising interest rates, as the costs of capital rise and borrowing costs increases Derivatives Risk.In addition to writing call options and put options, the risks of which are described above, each Fund may also invest in other derivative instruments acquired for hedging, risk management and investment purposes (to gain exposure to securities, securities markets, market indices and/or currencies consistent with its investment objectives and policies). The loss on derivative instruments (other than purchased options) may substantially exceed an investment in these instruments. Derivative transactions including options on securities and securities indices and other transactions in which a Fund may engage (such as futures contracts and options thereon, swaps and short sales) may subject a Fund to increased risk of principal loss due to unexpected movements in stock prices, changes in stock volatility levels and interest rates, and imperfect correlations between a Fund’s securities holdings and indices upon which derivative transactions are based. Derivatives can be illiquid, may disproportionately increase losses, and may have a potentially large impact on a Fund’s performance. A Fund also will be subject to credit risk with respect to the counterparties to any over-the-counter derivatives contracts entered into by a Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, a Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding. A Fund may obtain only a limited recovery or no recovery in such circumstances. Derivatives may disproportionately increase losses and have a potentially large negative impact on a Fund’s performance.A decision as to whether, when and how to employ derivatives involves the exercise of skill and judgment, and even well-conceived uses may be unsuccessful to some degree because of market behavior or unexpected interest rate trends. Futures Risks.A purchase or sale of a futures contract may result in losses in excess of the amount invested in the futures contract. There can be no guarantee that there will be a correlation between price movements in the futures contracts and in the securities or index positions covering them. Futures exchanges may limit the amount of fluctuation permitted in certain futures contract prices during a single trading day. Once the daily limit has been reached in a futures contract subject to the limit, no more trades may be made on that day at a price beyond that limit. The daily limit governs only price movements during a particular trading day and therefore does not limit potential losses because the limit may work to prevent the liquidation of unfavorable positions. There can be no assurance that a liquid market will exist at a time when a Fund seeks to close out a futures contract, and the Fund would remain obligated to meet margin requirements until the position is closed. Swaps Risks.The use of swaps involves investment techniques and risks that are different from those associated with portfolio security transactions. Whether the use of swap agreements will be successful will depend on the Adviser’s ability to predict correctly whether certain types of reference instruments are likely to produce greater returns than other instruments. These instruments are typically not traded on exchanges. Accordingly, there is a risk that the other party to certain of these instruments will not perform its obligations to a Fund or that a Fund may be unable to enter into offsetting positions to terminate its exposure or liquidate its position under certain of these instruments when it wishes to do so. Such 6 occurrences could result in losses to a Fund. The Adviser will consider such risks and will enter into swap and other derivatives transactions only when it believes that the risks are not unreasonable. Swap agreements may be subject to contractual restrictions on transferability and termination and they may have terms of greater than seven days. A Fund’s obligations under a swap agreement will be accrued daily (offset against any amounts owed to a Fund under the swap). Developments in the swaps market, including potential government regulation, could adversely affect a Fund’s ability to terminate existing swap agreements or to realize amounts to be received under such agreements, as well as to participate in swap agreements in the future. If there is a default by the counterparty to a swap, a Fund will have contractual remedies pursuant to the swap agreement, but any recovery may be delayed depending on the circumstances of the default. ETF Risks. Each Fund may invest in the securities of ETFs, to the extent permitted by law. ETFs are designed to provide investment results that generally correspond to the price and yield performance of the component securities (or commodities) of the benchmark index. ETFs are listed on an exchange and trade in the secondary market on a per-share basis. The values of ETFs are subject to change as the values of their respective component securities (or commodities) fluctuate according to market volatility. Investments in ETFs may not exactly match the performance of a direct investment in the respective indices to which they are intended to correspond due to the temporary unavailability of certain index securities in the secondary market or other extraordinary circumstances, such as discrepancies with respect to the weighting of securities. Typically, the ETF bears its own operational expenses, which are deducted from its assets. To the extent thata Fundinvests in ETFs, the Fund must bear these expenses in addition to the expenses of its own operation. Smaller Company Risk. The stocks of smaller, less seasoned companies are generally subject to greater price fluctuations, limited liquidity, higher transaction costs and higher investment risk. Smaller companies may have limited product lines, markets or financial resources, may be dependent on a limited management group, and may lack substantial capital reserves or an established performance record. There may be generally less publicly available information about such companies than for larger, more established companies.Because Stone Ridge U.S. Small Cap Variance Risk Premium Fund will invest under normal market conditions at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in small-capitalization companies, this risk is more significant for that Fund than the Stone Ridge U.S. Variance Risk Premium Fund. Larger Company Risk. Large-capitalization stocks can perform differently from other segments of the equity market or the equity market as a whole. Companies with large capitalization tend to go in and out of favor based on market and economic conditions and, while they can be less volatile than companies with smaller market capitalizations, they may also be less flexible in evolving markets or unable to implement change as quickly as their smaller counterparts. Accordingly the value of large-capitalization stocks may not rise to the same extent as the value of small or mid-cap companies under certain market conditions or during certain periods. Borrowing Risk.Each Fund may borrow to meet redemption requests or for investment purposes (i.e., to purchase additional portfolio securities).The Fund’s borrowings, which would be in the form of loans from banks, may be on a secured or unsecured basis and at fixed or variable rates of interest. The Fund’s ability to obtain leverage through borrowings is dependent upon its ability to establish and maintain an appropriate line of credit.Borrowing also will cost the Fund interest expense and other fees.The cost of borrowing may reduce the Fund's return.In addition to any more stringent terms imposed by a lender, the 1940 Act requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings. This would allow the Fund to borrow for such purposes an amount equal to as much as 33 1/3% of the value of its total assets. The Fund will borrow only if the value of the Fund’s assets, including borrowings, is equal to at least 300% of all borrowings, including the proposed borrowing. If at any time the Fund should fail to meet this 300% coverage requirement, within three business days, the Fund will seek to reduce its borrowings to meet the requirement. The Fund may be required to dispose of portfolio investments on unfavorable terms if market fluctuations reduce its asset coverage to less than 300%. Leveraging Risk. The Fund may borrow or enter into leveraged derivative transactions for investment purposes, which will cause the Fund to incur investment leverage.Therefore the Fund is subject to leveraging risk.Leverage magnifies the Fund’s exposure to declines in the value of one or more underlying investments or creates investment risk with respect to a larger pool of assets than the Fund would otherwise have.The value of an investment in the Fund will be more volatile and other risks tend to be compounded if and to the extent the Fund borrows or uses leveraged derivatives or other investments that have embedded leverage. Engaging in such transactions may cause 7 the Fund to liquidate positions when it may not be advantageous to do so to satisfy its obligations or to meet segregation requirements. Securities Lending Risk. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the securities loaned if the borrower of the securities fails financially. Loans will only be made to firms that have been approved by the Adviser and the Adviser or the securities lending agent will periodically monitor the financial condition of such organizations while any loans are outstanding. In addition, loans will only be made when the Adviser believes the expected returns, net of expenses, justify the attendant risk. Securities loans currently are required to be secured continuously by collateral in cash, cash equivalents (such as money market instruments) or other liquid securities held by the custodian and maintained in an amount at least equal to the market value of the securities loaned. The Fund may lend up to one-third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law.A Fund may experience loss if it invests the cash collateral received from securities loans in instruments that depreciate.Securities lending collateral may be invested in unregistered funds managed by third party advisers or banks.These pools may be lightly regulated and may hold complex investments that could lead to loss of collateral.Were a Fund to invest collateral at a loss, the Fund would be required to make up the loss upon the conclusion of the securities loan. Quantitative Model Risk.The Fund may use quantitative methods to select investments. Securities or other investments selected using quantitative methods may perform differently from the market as a whole or from their expected performance for many reasons, including factors used in building the quantitative analytical framework, the weights placed on each factor, and changing sources of market returns, among others. Any errors or imperfections in the Adviser’s quantitative analyses or models, or in the data on which they are based, could adversely affect the ability of the Adviser to use such analyses or models effectively, which in turn could adversely affect the Fund’s performance. There can be no assurance that these methodologies will help the Fund to achieve its objective. Foreign Security Risk.The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad (such as foreign brokerage costs, custodial expenses and other fees) are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation of assets, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations or repatriating capital invested in foreign countries. As an alternative to holding foreign-traded securities, the Fund may invest in dollar-denominated securities of foreign companies that trade onU.S. exchanges or in the U.S. over-the-counter market (including depositary receipts, which evidence ownership in underlying foreign securities). Since the Fund may invest in securities denominated or quoted in currencies other than the U.S. dollar, the Fund will be affected by changes in foreign currency exchange rates (and exchange control regulations) which affect the value of investments held by the Fund and the accrued income and appreciation or depreciation of the investments in U.S. dollars. Changes in foreign currency exchange rates relative to the U.S. dollar will affect the U.S. dollar value of the Fund’s assets denominated in that currency and the Fund’s return on such assets as well as any temporary uninvested reserves in bank deposits in foreign currencies. In addition, the Fund will incur costs in connection with conversions between various currencies. Foreign securities may not be eligible for the reduced rate of taxation applicable to qualified dividend income. Because foreign companies may not be subject to accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to U.S. companies, there may be less publicly available information about a foreign company than about a domestic company. There is generally less government supervision and regulation of securities exchanges, broker-dealers and listed companies than in the United States. Mail service between the United States and foreign countries may be slower or less reliable than within the United States, thus increasing the risk of delayed settlements of portfolio transactions for, or loss of certificates of, portfolio securities. Payment for securities before delivery may be required. In addition, with respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could adversely affect investments in those countries. Moreover, individual foreign economies may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency and balance of payments position. Foreign securities markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be 8 less liquid and more volatile than securities of comparable U.S. companies. The risks of foreign investments described above apply to an even greater extent to investments in emerging markets. Foreign Currency Risk.A change in the value of a foreign currency against the U.S. dollar will result in a change in the U.S. dollar value of securities denominated in that foreign currency. If the U.S. dollar rises in value against a foreign currency, a security denominated in that currency will be worth less in U.S. dollars and if the U.S. dollar decreases in value against a foreign currency, a security denominated in that currency will be worth more in U.S. dollars. The dollar value of foreign investments may also be affected by exchange controls Tax Risk. In order for the Fund to qualify for treatment as a regulated investment company (“RIC”) under Subchapter M of Chapter 1 of the Internal Revenue Code of 1986, as amended (the “Code”), the Fund must derive at least 90 percent of its gross income each taxable year from qualifying income (as described in more detail in the SAI), meet certain asset diversification tests at the end of each fiscal quarter, and distribute at least 90 percent of its investment company taxable income (i.e., net investment income and the excess of net short-term capital gain over net long-term capital loss) for each taxable year. If, in any year, the Fund fails to qualify as a RIC under the Code for any reason, the Fund would be taxed as an ordinary corporation and would become (or remain) subject to corporate U.S. federal income tax. The resulting U.S. federal corporate taxes could substantially reduce the Fund’s net assets, the amount of income available for distribution and the amount of distributions. Such a failure would have a material adverse effect on the Fund and its shareholders. Expense Risk.Your actual costs of investing in the Fund may be higher than the expenses shown in "Annual Fund Operating Expenses" for a variety of reasons. For example, expense ratios may be higher than those shown if overall net assets decrease. Net assets are more likely to decrease and Fund expense ratios are more likely to increase when markets are volatile.Each Fund’s expense limitation agreement mitigates this risk.However, there is no assurance that the Adviser will renew the expense limitation agreement from year to year. Disclosure of Portfolio Holdings A description of each Fund’s policies and procedures with respect to the disclosure of its portfolio holdings is available in the SAI.The holdings of each Fund are also disclosed quarterly in filings with the SEC on Form N-Q as of the end of the first and third quarters of each Fund’s fiscal year and on Form N-CSR as of the second and fourth quarters of each Fund’s fiscal year. You can find the SEC filings on the SEC’s website, www.sec.gov. MANAGEMENT AND ORGANIZATION Investment Adviser Stone Ridge Asset Management LLC (“Stone Ridge” or the “Adviser”) is the investment adviser of the Funds. The Adviser was organized as a Delaware limited liability company in 2012. Its primary place of business is at 405 Lexington Avenue, 55th Floor, New York, NY 10174. The Adviser’s primary business is to provide a variety of investment management services, including an investment program for the Fund. The Adviser is responsible for all business activities and oversight of the investment decisions made for the Funds. As of [February,] 2013, the Adviser's assets under management were in excess of $[]. In return for providing management services to the Funds, each Fund pays the Adviser an annual fee. The following table shows the advisory fee rate that will be paid for each Fund’s initial fiscal year as a percentage of each Fund’s average daily net assets.The listed fees may be reduced as a result of the contractual fee waiver/expense reimbursement agreements discussed in “Fees and Expenses” above. Investment Management Fee (as a percentage of average daily net assets) Stone Ridge U.S. Variance Risk Premium Fund [ ] Stone Ridge U.S. Small Cap Variance Risk Premium Fund [ ] A discussion regarding the basis of the Board’s approval of the investment advisory contract between the Trust, on behalf of the Funds, and the Adviser will be available in the Funds’ first annual reports to shareholders. Portfolio Managers Ross Stevens Ross Stevens, Co-Portfolio Manager of each Fund, is responsible for the day-to-day management of the Funds and 9 their investments jointly with Robert Gutmann and Anton Nikolaev. Mr. Stevens is the Founder of Stone Ridge and has co-managed the Funds since their inception. Prior to founding Stone Ridge, Mr. Stevens was a member of the Investment Committee and Co-Head of the Portfolio Managers Committee at Magnetar Capital.Previously, he was Global Co-Head of Equities at Jefferies and Global Head of Electronic Trading at Bank of America.Mr. Stevens started his career in quantitative research at Goldman Sachs Asset Management after receiving his PhD in Finance and Statistics from University of Chicago (Booth) and his BSE in Finance from University of Pennsylvania (Wharton). Robert Gutmann Robert Gutmann, Co-Portfolio Manager of each Fund, is responsible for the day-to-day management of the Funds and their investments jointly with Mr. Stevens and Mr. Nikolaev. Mr. Gutmann is a co-Founding Partner of Stone Ridge and has co-managed the Funds since their inception. Prior to joining Stone Ridge, Mr. Gutmann was the head of the Delta-One Synthetic Solutions Group at RBC Capital Markets.He started his career at Morgan Stanley, where he became a senior trader in the Delta-One Structured Products group.Mr. Gutmann received his B.A. in Mathematics and Music from Columbia University. Anton Nikolaev Anton Nikolaev, Co-Portfolio Manager of each Fund, is responsible for the day-to-day management of the Funds and their investments jointly with Mr. Stevens and Mr. Gutmann. Mr. Nikolaev is a Senior Quantitative Strategist at Stone Ridge and has co-managed the Funds since their inception. Prior to joining Stone Ridge, Mr. Nikolaev was a Partner at Rational Algorithmic Trading Engine LLC, a high frequency trading firm. Previously, Mr. Nikolaev worked at Deutsche Bank and Citigroup where he designed and traded high frequency trading models. Mr. Nikolaev received his M.Phil in Computer Science from Columbia University and his PhD in Theoretical and Mathematical Physics from Moscow State University. More information about each Portfolio Manager’s compensation, other accounts managed by each Portfolio Manager, and each Portfolio Manager’s ownership of securities in the Funds is included in the SAI. Distributor and Transfer Agent Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202 is the Funds’ distributor. U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202 is the Funds’ transfer agent, administrator and accounting agent. The Funds compensate the distributor and transfer agent for their services. SHAREHOLDER INFORMATION Initial Asset Cap Upon commencement of operations, the Stone Ridge U.S. Variance Risk Premium Fund will initially cap its total assets at approximately $[] million and the Stone Ridge U.S. Small Cap Variance Risk Premium Fund will initially cap its total assets at approximately $[] million (each an “Initial Cap”).Once the Initial Caps are met, each Fund will close to new investors.The close is expected to be a “hard close” and only the reinvestment of dividends will be permitted until further notice.The Funds may re-open to new investors and subsequently close again to new investors at anytime at the discretion of the Adviser, irrespective of the Initial Cap amounts.Any such opening and closing of the Funds will be disclosed to investors via a supplement to this prospectus. In addition, upon commencement of operations, a significant portion of the Funds will be made available for investment on a priority basis to a group of investors (the “Consortium”) who have entered into an arrangement with the Adviser.Once orders are fulfilled for the Consortium, each Fund will then be available for investment by other investors until the Initial Caps have been reached. How Fund Share Prices Are Calculated The NAV of a Fund’s Class I and Class M shares is determined by dividing the total value of the Fund’s portfolio investments and other assets attributable to that class, less any liabilities, by the total number of shares outstanding of that class. While the assets of each of Class I and Class M shares are invested in a single portfolio of securities, the NAV of each respective Class will differ because each of Class I and Class M shares have different ongoing distribution fees.Each Fund’s shares are valued as of a particular time (the “Valuation Time”) on each day that the NYSE is open for trading. The Valuation Time is ordinarily at the close of regular trading on the NYSE (normally 4:00 p.m. Eastern time). For purposes of calculating the NAV, the Funds’ investments for which market quotations are readily available are 10 valued at market value. Market values for various types of securities and other instruments are determined on the basis of closing prices or last sales prices on an exchange or other market, or based on quotes or other market information obtained from quotation reporting systems, established market makers, brokers or pricing services. Please see “Computation of Net Asset Value” in the SAI for more information. To the extent a Fund invests in open-end management companies that are registered under the 1940 Act, the Fund’s NAV will be calculated based upon the net asset value of such funds.The prospectuses for such funds explain the circumstances under which they will use fair value pricing and its effects.If market quotations are not readily available (including in cases where available market quotations are deemed to be unreliable, infrequent, or from only a single broker), the Funds’ investments will be valued as determined in good faith pursuant to policies and procedures approved by the Board (so-called “fair value pricing”). The Valuation Committee (the “Committee”) (comprised of officers of the Adviser and established pursuant to the policies and procedures adopted by the Board) has the responsibility for overseeing the implementation of the Funds’ valuation procedures and fair value determinations made on behalf of the Board.For purposes of determining Fair Value of securities, the Committee may use (or make use of) a variety of valuation methodologies, including: (i) mathematical techniques that refer to the prices of similar or related securities; (ii) a percentage increase or decrease across all securities of a region, country or industry affected by a significant event; (iii) a multiple of earnings; (iv) a discount from market of a similar freely traded security; (v) the yield to maturity of debt securities; (vi) the recommendation of a pricing service; (vii) a single broker’s quote; or (viii) any combination of the above. Fair value pricing may require subjective determinations about the value of an asset or liability. Fair values used to determine the Funds’ NAVs may differ from quoted or published prices, or from prices that are used by others, for the same investments. The use of fair value pricing may not always result in adjustments to the prices of securities or other assets or liabilities held by a Fund. The Funds’ use of fair value pricing may help deter “stale price arbitrage” as discussed below under “Frequent Purchases and Sales of Fund Shares.” In the event that a Fund’s assets are mispriced, investors could lose money upon redemption (because the value of the shares sold is worth more due to the mispricing) or could pay too much for shares purchased (because the Fund overvalued the shares due to the mispricing).Mispricing may arise, for example, due to the fact that the pricing service may rely upon quotes which may differ from actual sale price achieved due to variations in time and transaction size. Information that becomes known to the Funds or their agents after the NAV has been calculated on a particular day will not be used to retroactively adjust the price of a security or the NAV determined earlier that day. Investments initially valued in currencies other than the U.S. dollar are converted to U.S. dollars using exchange rates obtained from pricing services. As a result, the NAV of a Fund’s shares may be affected by changes in the value of currencies in relation to the U.S. dollar. International markets are sometimes open on days when U.S. markets are closed, which means that the value of foreign securities owned by the Fund could change on days when Fund shares cannot be bought or redeemed. The value of investments traded in markets outside theUnited Statesor denominated in currencies other than the U.S. dollar may be affected significantly on a day that the NYSE is closed1, and the NAV of a Fund’s shares may change on days when an investor is not able to purchase, redeem or exchange shares. The calculation of a Fund’s NAV may not take place contemporaneously with the determination of the prices of foreign securities used in NAV calculations. INVESTING IN THE FUNDS Each Fund offers two classes of shares—Class I and Class M shares.This prospectus describes the Class I and Class M sharesof the Funds. Eligibility to Buy Class I and Class M Shares Each Fund’s Class I and Class M shares are offered to the following groups of investors (“Eligible Investors”): 1.
